Title: From Thomas Jefferson to Wilson Cary Nicholas, 7 February 1804
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                  
                     Th:J. to mr Nicholas.
                     Feb. 7. 04.
                  
                  Reflecting on the proposition as to upper Louisiana which you mentioned as likely to unite all, and as it has been further explained by a map in the hands of mr Smith, I think it may be made to do. it is the better as it will sink the name of Louisiana, which might entertain hankerings on both sides the Atlantic. but something more energetic on that side the river must be provided than the ordinary provisions on this side, adapted to their exposed situation and to the object of preventing settlements. I send you a sketch, which under familiar names, may give the necessary authority. I confess that in giving the brevet to the County Lieutt. I have a hope of sliding into the regular corps some select characters, worthy of trust, say Captains, Majors, & perhaps one Colonel. if this is wrong, strike out the brevet.—do not let the paper be seen in my handwriting, as the Feds would make a text of it.—would it not be well to take this occasion of raising the salaries of those two Governors? they are really inadequate to any stile of living which is not shabby & afflicting to the incumbent. Missisipi should be at least 3000. D. Indiana 2500. D. and Detroit 2000.
               